Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: CN 204035118 to Ningbo Yunsheng Co. and US 5,447,171 to Shibano. The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of an automatic control system, wherein the automatic control system enables one- button start and stop of the ultrasonic cleaning system, and is configured to detect and feed back a fault signal and then send an alarm signal to a main control system for a coil winding production line; and the automatic control system further has a clock setting function by which the ultrasonic cleaning liquid reservoir is heated for heating under a pre-set time according to production requirements, in combination with the other structural elements as instantly recited. Upon further search no other prior art has been located at the date of this Office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/01/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810101700.8 application as required by 37 CFR 1.55.
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714